Citation Nr: 1815654	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability, and if so, whether service connection is warranted.   

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected allergic rhinitis. 

4.  Entitlement to an increased disability rating for the service-connected acquired psychiatric disability, in excess of 50 percent from July 24, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1986 to August 1991, and from April 1999 to April 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2015 rating decisions by the RO in Roanoke, Virginia.  The October 2012 rating decision denied service connection for sleep apnea, as well as an increased rating in excess of 50 percent for the acquired psychiatric disability.  The January 2015 rating decision denied reopening of service connection for a back disability and denied service connection for a right hip disability.  

The Veteran testified from Roanoke, Virginia, at a July 2017 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service connection for a back disability, finding insufficient nexus of back disability to service.  

2.  The evidence received since the June 2006 rating decision relates to an unestablished fact of a continuous relationship between arthritis of the back and service that could reasonably substantiate a claim of service connection for a back disability. 

3.  The Veteran is currently diagnosed with arthritis of the thoracolumbar spine, arthritis of the right hip, and sleep apnea. 

4.  The Veteran sustained back and right hip injuries during service when he was hit by an automobile while riding a bicycle. 

5.  Symptoms of the current back and right hip arthritis have been continuous since service.  

6.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

7.  Sleep apnea manifested many years after service and is not causally or etiologically related to service.

8.  Sleep apnea is not causally related to or worsened by service-connected allergic rhinitis. 

9.  For the entire rating period from July 24, 2012, the acquired psychiatric disability has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic depression, anxiety, isolation-seeking behavior, panic attacks, flattened affect, impaired speech, disturbances of motivation and mood, and the inability to establish and maintain effective relationships. 

10.  For the entire rating period on appeal from July 24, 2012, the acquired psychiatric disorder has not been characterized by total occupational and social impairment.

CONCLUSIONS OF LAW

1.  A June 2006 rating decision denying service connection for a back disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the June 2006 rating decision is new and material to reopen service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, a back disability of arthritis was incurred in service.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2017).

4.  Resolving reasonable doubt in the Veteran's favor, a right hip disability of arthritis was incurred in service.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2017).

5.  The criteria for service connection for sleep apnea, to include as secondary to the service-connected allergic rhinitis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from July 24, 2012, the criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1155, 
5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the Board is reopening and granting service connection for a back disability, as well as granting service connection for a right hip disability, constituting a full grant of the benefits sought on appeal, there remains no aspect with respect to these issues to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

As to the issues of service connection for sleep apnea and an increased rating for acquired psychiatric disability, in August 2012, a VCAA notice informed the Veteran of the evidence generally needed to support the appeal for service connection and increased rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  Notice attachments provided specific notice regarding claims for increase and secondary service connection.  The August 2012 notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notices.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the duty to assist in this case, the Veteran received VA examinations in September 2012, October 2013, and March 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale. 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for a Back Disability 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

An unappealed June 2006 rating decision denied service connection for a back disability, finding no evidence of record linking any back disability to service.  New evidence received since the June 2006 rating decision includes VA treatment records reflecting diagnosed arthritis of the thoracolumbar spine and testimony at the July 2017 Board hearing demonstrating back disability symptoms since service separation.  Such evidence could reasonably substantiate the issue of service connection for a back disability, and at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a back disability.  38 C.F.R. § 3.156(a).  

Service Connection for Back and Right Hip Disabilities 

In this case, the Veteran has been diagnosed with arthritis of the thoracolumbar spine and arthritis of the right hip.  Arthritis, qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker at 311
(holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As the Board is granting presumptive service connection for arthritis of the back and right hip based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for a back or right hip disability manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C. § 7104 (stating that the Board decides questions of law or fact).

The Veteran contends generally that a back and right hip disability are related to active service.  At the July 2017 Board hearing, the Veteran testified to injuring the back and right hip during service when he was hit by an automobile while riding a bicycle.  He has also reported experiencing back and right hip disability symptoms since service separation.  See July 2017 Board hearing transcript.  

Initially, the Board finds the Veteran has a current disability of arthritis of the thoracolumbar spine and right hip.  A March 2017 VA examination report reflects the VA examiner specifically assessed arthritis of the thoracolumbar spine and right hip.  

Next, the Board finds that the Veteran sustained a back and right hip injury when he was hit by an automobile while riding a bike during service.  Service treatment records from June 1988 reflect that the Veteran sought treatment for injuries sustained following an automobile/bicycle accident.  Emergency room treatment records also reflect that the Veteran was "hit by a car while riding a bike."  In addition, the December 2000 report of medical history reflects the Veteran endorsed swollen or painful joints.  The evidence of record reflects that the Veteran has consistently attributed the back and right hip disability diagnosis to this event.  He is competent to report an in-service back and right hip injury.  

The Board further finds that, after a review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether symptoms of back and right hip arthritis have been continuous since service.  Although the Veteran was not specifically diagnosed with a back or right hip disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  

In the August 2014 claim, the Veteran requested service connection for a right hip disability resulting from injuries sustained when he was struck by a car while stationed in Germany.  The February 2015 notice of disagreement reflects the Veteran wrote that the back and right hip disability were each due to being hit by a car during service.  The Veteran also wrote that he landed on his right hip after being hit by the car.  See February 2015 notice of disagreement.  The March 2017 VA examination report and the October 2017 Board hearing transcript reflect that the Veteran attributed the back and right hip disabilities to the in-service automobile/bicycle accident.  See March 2017 VA examination report; see also July 20017 Board hearing transcript.  

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to arthritis of the back or right hip.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Nonetheless, various lay statements, as well as the October 2017 Board hearing testimony, reflect that the Veteran has consistently attributed the back and right hip disabilities to being hit by an automobile during service.  The Veteran's assertions of the onset of a back and right hip arthritis during service and reports of symptoms of arthritis of the back and right hip since service, in the context of the demonstrated in-service injury and current diagnoses of arthritis, are sufficient to place in equipoise the question of whether symptoms of the current back and right hip arthritis were continuous since service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of a back and right hip arthritis, presumptive service connection for arthritis of the back and right hip is warranted under 38 C.F.R. § 3.303(b).  As the criteria for presumptive service connection for arthritis of the back and right hip based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.

Service Connection for Sleep Apnea

In addition to direct service connection (discussed above), service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(c).  

The Veteran has also been diagnosed with sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker at 1331. 

The Veteran contends generally that sleep apnea developed during service and has continued since service separation.  At the July 2017 Board hearing, the Veteran testified that sleeping problems began during service in approximately 1999, concurrent with right knee surgery.  See July 2017 Board hearing transcript.  

The Board finds that the Veteran has a current disability of sleep apnea.  The March 2017 VA examination shows sleep apnea was first diagnosed in July 2007. 

Upon a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that sleep apnea existed during service, that there was a relevant in-service injury or disease, or that the later diagnosed sleep apnea is related to any in-service event.  

As noted by the March 2017 VA examiner, while service treatment records reflect that the Veteran sought treatment for sleeping difficulties, the in-service examiners specifically attributed these difficulties to recent right knee surgery during service.  The March 2017 VA also examiner noted that, while the December 2000 service separation examination report reflects frequent sleeping troubles beginning in March 2000, the in-service examiner specifically attributed the sleeping difficulties to pain and discomfort associated with the right knee.  The service treatment records also do not reflect symptoms of or treatment for a respiratory disability.  In addition, the December 2000 service separation examination report reflects that the Veteran was clinically evaluated as normal and the corresponding report of medical history reflects the Veteran explicitly denied shortness of breath or other relevant symptoms (that have not been related by competent evidence to other disorders than sleep apnea). 

Also, post-service treatment records show no sleep apnea, including symptoms related thereto, until many years after service separation.  The earliest post-service evidence of sleep apnea is dated in 2007.  The approximate six-year lapse between service and evidence of sleep apnea is one factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not otherwise related to active service.  The March 2017 VA examiner opined that the Veteran's sleep apnea was unrelated to service.  The VA examiner reasoned that the Veteran was first diagnosed with sleep apnea post-service and that sleep apnea was likely due to obesity.  Further, the March 2017 VA examiner (as discussed above) noted that sleeping difficulties during service were due to a right knee disorder.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.  

As a lay person, the Veteran is competent to report any sleep apnea symptoms he has experienced at any given time; however, under the specific facts of the case that show no in-service symptoms or symptoms until six years after service, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea.  The etiology of the sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing.  For these reasons, the Veteran's unsupported lay opinion under the specific facts of this case that include no in-service injury, diagnosis, or symptoms and no symptoms until years after service, is of no probative value.  

Regarding the theory of secondary service connection, the March 2017 VA examiner opined that it is less likely than not that sleep apnea was caused or aggravated by the service-connected allergic rhinitis.  The March 2017 VA examiner reasoned that the current medical literature did not support a causal relationship between sleep apnea and allergic rhinitis, and that rhinitis is a condition within the nasal cavity while sleep apnea affects the oropharyngeal airway, which are in different anatomical locations.  In addition, the March 2017 VA examiner assessed that the Veteran's sleep apnea would likely improve with weight loss.  The March 2017 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner reviewed the claims file and fully articulated the opinions and rationale.  For these reasons, service connection is not warranted on a secondary basis.  38 C.F.R. 
§ 3.310.

The Board has determined that service connection for sleep apnea is not warranted on direct and secondary bases.  There is no remaining theory of entitlement which might result in an award of service connection.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, including as secondary to service-connected allergic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Increased Rating for Acquired Psychiatric Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will not rely on GAF scores when rating the service-connected psychiatric disability. 

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disability has been manifested by more severe symptoms or impairment than those contemplated by the 50 percent disability rating assigned.  At the July 2017 Board hearing, the Veteran testified to experiencing isolation-seeking behavior, panic attacks, and chronic depression.  

After a review of the lay and medical evidence, the Board finds that, for the entire rating period on appeal from July 24, 2012, the frequency, severity, and duration of the psychiatric symptoms has caused occupational and social impairment with deficiencies in most areas as to more nearly approximate the criteria for a 70 percent rating under Diagnostic Code 9440.  During the initial rating period from July 24, 2012, the acquired psychiatric disorder has approximated occupational and social impairment with deficiencies in most areas due to such symptoms as chronic depression, anxiety, isolation-seeking behavior, panic attacks, flattened affect, impaired speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships. 

The evidence includes the September 2012 VA examination report showing the Veteran reported chronic depression, low motivation, that he had no friends, and that he did not participate in any groups, clubs, or organizations.  The Veteran also reported being employed as a veteran's service office for the previous ten years and denied having any hobbies.  The September 2012 VA examiner specifically assessed depressed mood, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The September 2012 VA examiner also assessed "significant" depression, which "significantly" limited social functioning.  

An October 2013 VA examination report reflects the VA examiner assessed flattened affected, impaired speech, depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships. 

Further, the March 2017 VA examination report reflects that the Veteran reported being single, living alone, that he had little contact with his family, and that he did not have any friends.  The Veteran also reported full-time employment, panic attacks, depressed mood, and chronic sleep impairment, and denied delusions, hallucinations, and/or homicidal/suicidal ideations.  The March 2017 VA examiner assessed depressed mood, panic attacks that occur weekly or less often, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In addition, at the July 2017 Board hearing, the Veteran testified to experiencing chronic depression, panic attacks, and anxiety.  The Veteran also testified to spending his weekends alone in his home.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period from July 24, 2012, a 70 percent disability rating is warranted.  See 
38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the initial rating period on appeal from July 24, 2012, the level of occupational and social impairment due to acquired psychiatric disorder symptoms have not met or more nearly approximated the criteria for a higher 
100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from July 24, 2012, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, as required for a 100 percent disability rating under Diagnostic Code 9440.  Specifically, a review of the relevant lay and medical evidence, including VA treatment records, the September 2012, October 2013, and March 2017 VA examination reports, and the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  The Veteran is working full-time in substantially gainful employment.  For these reasons, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 70 percent rating for the period from July 24, 2012, but did not more nearly approximate the higher 100 percent disability rating criteria for this period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disability issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

Finally, in adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice, which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran has not contended being unemployable because of service-connected disabilities, and the other evidence of record does not suggest unemployability.  The September 2012 VA examination report reflects full-time employment as a veteran's service office, and the March 2017 VA examination 






report reflects the Veteran reported being employed.  As such, the Board finds that Rice is inapplicable in this case to raise a TDIU claim because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for back disability is granted.

Service connection for a back arthritis is granted. 

Service connection for a right hip arthritis is granted.  

Service connection for sleep apnea, including as secondary to service-connected allergic rhinitis, is denied.

An increased disability rating of 70 percent, but no higher, for an acquired psychiatric disability from July 24, 2012 is granted. 





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


